DETAIL ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action in response to Appli8cant’s filing on 01/16/2020.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 4 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Vaughan et al. (US Pub 2017/0040900, referred as Vaughan from here forth).

Regarding claim 1, Vaughan teaches (Fig. 1-7, para 27-37) a power supply device (100) comprising: a power input terminal (102) connectable to an alternating current (Vac) power supply whose power supply frequency fluctuates; a rectifier (108) that rectifies an AC voltage (Vac) applied to the power input terminal (102); a frequency detector (132, details are shown in Fig. 4ab) that measures a frequency of the rectifier (using sense signal 144 that is passed thru 108); a current limiter (118, 147, 116) that regulates current output from the rectifier (108); a charge accumulation unit (110, C1) that accumulates charge output from the current limiter (118, 147, 116); a current detector (126) that measures current output from the charge accumulation unit (110, C1); a load connection terminal 
Regarding claim 4, Vaughan teaches (Fig. 1-7, para 27-37) a method of controlling a power supply device (100) connectable to an alternating current (Vac) power supply that fluctuates in power supply frequency (details are shown in Fig. 4ab) and a load (124), the method comprising: applying an AC voltage of the AC power supply (102 receiving Vac); rectifying (109) the AC voltage (from 102) by a rectifier (108); measuring (using sensed signal 144 that is outputted from 108, and then controlled by frequency determination 132) a frequency of the rectifier (108); regulating current output from the rectifier (108) by a current limiter (118, 147, 116); accumulating charge output (110, C1) from the current limiter (118, 147, 116) in a charge accumulation unit (110, C1); measuring current output (126 sensing Io) from the charge accumulation unit (110, C1); and controlling ( controller- 134, 130) a regulated value of the current limiter (118, 147, 116) and capacitance of the charge accumulation unit (110, C1) in accordance with fluctuation of the measured frequency (132) in such a manner that the current output (Io) from the charge accumulation unit (110, C1) becomes larger than current (Io) consumed by the load (124) at a predetermined time (using system clock 649).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 2-3 are rejected under 35 U.S.C. 103 as being anticipated Vaughan (US Pub 2017/0040900), in view of Nishijima (US Pub 2017/0099004).
Regarding claim 2, Vaughan teaches the power input terminal (102) is connectable to a power supply and an AC power supply (Vac) having a frequency different (once passed thru 104, 108) from a frequency of the power supply.
However, Vaughan fails to teach the use of a commercial power supply.
However, Nishijima teaches (Fig. 1, para 33, 36, 106) the use of a commercial power supply (Fig. 1). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Vaughan’s power supply device to include a commercial power supply, as disclosed by Nishijima, as doing so would have provided a much more controlled DC power source with improved frequency, as taught by Nishijima (abstract).
Regarding claim 3, Vaughan teaches power input terminal (102) receives AC power (Vac). 
However, Vaughan fails to teach the use of a renewable energy generator.
However, Nishijima teaches (Fig. 1, para 33, 36, 106) the use of a renewable energy generator (1 commercial (i.e. renewable using solar or wind, etc.)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Vaughan’s power supply device to include a commercial power supply, as disclosed by Nishijima, as doing so would have provided a much more controlled DC power source with improved frequency, as taught by Nishijima (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921.  The examiner can normally be reached on M-TH 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
THIENVU TRAN can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        3/22/2021


/Nguyen Tran/Primary Examiner, Art Unit 2838